The case was brought by Hessler to recover back mbney paid by him' for stock in the Empire Tile Company. The defendants were sued as directors of the company.
The principal points of error complained of are:
1. There is no evidence showing that the directors personally ever authorized the agent who sold the stock to make the statements which he did.
2. There is no evidence that the purchasers relied on the statements or purchased the stock because of them.
The lower court held that the directors passed a certain resolution which was untrue and which was communicated to the plaintiff by the company’s agent and because of this the defendants were held liable.
The Appellate Court affirmed the Common Pleas.